Citation Nr: 0104008	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  96-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection pursuant to 38 U.S.C.A. 
§ 1117 for an undiagnosed chronic illness manifested by 
muscle discomfort and joint pain.  

2.  Entitlement to service connection pursuant to 38 U.S.C.A. 
§ 1117 for an undiagnosed chronic illness manifested by 
shortness of breath.  

3.  Entitlement to service connection pursuant to 38 U.S.C.A. 
§ 1117 for an undiagnosed chronic illness manifested by 
fatigue and sleep disturbance.  

4.  Entitlement to service connection pursuant to 38 U.S.C.A. 
§ 1117 for an undiagnosed chronic illness manifested by chest 
pains.  

5.  Entitlement to service connection pursuant to 38 U.S.C.A. 
§ 1117 for an undiagnosed chronic illness manifested by 
weight loss.  

6.  Entitlement to an increased rating for traumatic 
arthritis of the lumbosacral spine, currently rated 
40 percent disabling.  

7.  Entitlement to an increased rating in excess of 
20 percent from August 11, 1993 to December 20, 1998 for 
traumatic arthritis of the cervical spine with degenerative 
disc disease at C4-5.  

8.  Entitlement to an increased rating in excess of 
40 percent on and after December 21, 1998 for traumatic 
arthritis of the cervical spine with degenerative disc 
disease at C4-5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. Bradley


ATTORNEY FOR THE BOARD

D. Dean












INTRODUCTION

It appears from information in the claims file that the 
appellant was a member of the U.S. Army Reserve from 1980 to 
1992.  He served on what he described as active duty for 
training (see May 1997 hearing transcript, p. 16) from August 
to December 1980.  He was ordered to active duty in support 
of Operation Desert Shield/Storm from January to June 1991, 
including 2 months, 18 days of foreign service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating determinations by the Albuquerque and 
Phoenix Regional Offices (ROs) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held at the 
Albuquerque RO before the undersigned in May 1997.  

The case was last at the Board in September 1997, when it was 
remanded for further development of the evidence.  The 
evidentiary development accomplished by the RO does not 
conform in every respect to the Board's directives in the 
September 1997 remand; however, the resulting evidentiary 
record is sufficient for present purposes.  Moreover, the 
appellant's repeated history of failure to fully cooperate in 
the development of the evidentiary record in this case, most 
recently exemplified by his refusal to undergo necessary 
sleep testing (see also bottom of p. 9 of the Board's 
September 1997 decision), does not indicate that another 
remand would accomplish anything other than unwarranted delay 
in reaching a final determination in this case, which was 
initiated years ago in August 1993.  Thus, while mindful of 
the holding in Stegall v. West. 11 Vet. App. 268 (1998), the 
Board will proceed with appellate review of the present 
appeal based upon the current evidentiary record.  

The following matters were previously referred by the Board 
to the RO in the September 1997 decision, but no relevant 
action appears to have been taken to date:  

(a)  Service medical records which may date from the period 
of service in 1980 are not currently of record.  Any such 
records which may be available are not strictly relevant to 
the current claims for service connection, all of which are 
based solely on the appellant's later service during the 
Persian Gulf War (PGW).  However, the RO should nevertheless 
attempt to locate and obtain such service medical records, if 
they exist at all, and incorporate them into the claims file.  
See also Dixon v. Derwinski, 3 Vet.App. 261, 263-64 (1992) 
for procedures to be followed if missing service medical 
records cannot be located.  

(b)  On VA Form 21-4138, dated in June 1996, the appellant 
asserted a claim seeking service connection for 
"[n]eurological damage due to chemical agents."  This claim 
was apparently the subject of a VA neurological examination 
in December 1996, but it has never been adjudicated.  This 
matter is referred to the RO for appropriate action and 
initial adjudication.  

(c)  At the May 1997 hearing, the appellant also asserted a 
claim of service connection for a dental disorder involving 
his front teeth (see transcript, pp. 5-7, 14-17).  Any 
service medical records which may be available from 1980 may 
possibly pertain to this claim.  This matter is also referred 
to the attention of the RO for further development or other 
necessary action, including adjudication.  


FINDINGS OF FACT

1.  The appellant's complaints of muscle discomfort and joint 
pain are attributable to the diagnosed disability of 
arthritis.  

2.  His complaints of shortness of breath are attributable to 
the diagnosis of bronchial asthma.  

3.  His complaints of fatigue and sleep disturbance are 
attributable to the diagnosis of sleep apnea.  

4.  His chest pains have subsided, indicating that they do 
not represent a chronic disability; it was also suspected 
that these complaints were due to the diagnosis of 
pericarditis.  

5.  The appellant does not exhibit any chronic weight loss 
disability; while his weight has fluctuated in the last 
several years, ranging from 145 to 149 pounds, on most recent 
VA medical examination, he weighed approximately 168 pounds.  

6.  His service-connected cervical spine disability was 
manifested primarily by no more than a moderate limitation of 
motion from July 2, 1993.  

7.  On and after December 21, 1998, his service-connected 
cervical spine disability is shown to have been manifested by 
severe recurring attacks of an intervertebral disc syndrome, 
with intermittent relief.  

8.  His service-connected lumbosacral spine disability is 
manifested by severe limitation of motion.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for undiagnosed 
illnesses manifested by muscle discomfort and joint pain, 
shortness of breath, fatigue and sleep disturbance, chest 
pains, or claimed weight loss is not established.  
38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. § 3.317 
(2000).  

2.  The service-connected disability of the lumbosacral spine 
is not shown to be more than 40 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

3.  The service-connected disability of the cervical spine is 
shown to be 20 percent disabling, effective from July 2, 
1993.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.400 and 
Part 4 (2000).  

4.  On and after December 21, 1998, the service-connected 
disability of the cervical spine is not shown to be more than 
40 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Multiple Undiagnosed Illnesses

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  Of course, service connection can be 
granted for any disease diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be appropriate for Persian Gulf 
veterans who exhibit objective symptoms of chronic disability 
resulting from an undiagnosed illness manifested by such 
signs or symptoms as fatigue, muscle pain, joint pain, sleep 
disturbances, cardiovascular signs or symptoms, abnormal 
weight loss, and others.  38 U.S.C.A. § 1117 (West Supp. 
2000); 38 C.F.R. § 3.317 (2000).  

The appellant has claimed entitlement to service connection 
for various undiagnosed illnesses, as listed on the cover 
page of this decision, pursuant to 38 U.S.C.A. § 1117.  It is 
not presently contended (see, e.g., pp. 17-18 of the May 1997 
transcript), and the evidence does not show, that any of the 
claimed signs or symptoms were present in service or within 
one year afterwards.  Furthermore, the evidence of record 
indicates that the relevant complaints and symptoms by the 
appellant are attributable to several recognized diagnoses.  
Thus, the appellant's vague complaints of muscle and joint 
pain are obviously associated with, and currently 
indistinguishable from, his arthritis, which is already 
service-connected (see, e.g., p. 21 of the May 1997 
transcript; the report of the VA medical examinations of the 
appellant in December 1998; and the report of the VA Gulf War 
guidelines examination, conducted in May 1999).  

Likewise, the appellant's complaints of non-nocturnal 
shortness of breath, reportedly alleviated by the use of 
inhalers, seem to be attributable to the existing diagnoses 
of bronchitis/bronchial asthma (see VA outpatient treatment 
records dating from 1993-98, especially those dated in April 
and December 1995, and December 1996).  Moreover, there does 
not appear to be any objective confirmation of the 
appellant's subjective complaints.  Accordingly, this claim 
does not qualify for consideration under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  Entitlement to service connection for 
a respiratory disorder has already been denied by the Board 
in the September 1997 decision.  

The appellant's fiancee at that time described episodes of 
gasping for breath at night while he sleeps (see, e.g., May 
1997 transcript, p. 12) which have been tentatively 
identified as sleep apnea.  This diagnosis has also been 
associated with the appellant's complaints of fatigue and 
sleep disturbance (see, e.g., the report of the March 2000 VA 
respiratory examination; and the May 1999 VA Gulf War 
guidelines examination).  Allergic rhinitis has also been 
related to his sleeping problems (see VA outpatient record, 
dated in March 1995.)  Several VA physicians have recommended 
that he undergo sleep testing to verify whether he has sleep 
apnea and whether it is responsible for his complaints, but 
the appellant has declined such testing, even after being 
informed by the RO of the provisions of 38 C.F.R. § 3.655, 
which authorizes the denial of certain claims in which the 
claimant refuses to undergo necessary VA examination.  (See 
letter from RO to appellant, dated March 15, 2000.)  It 
appears that even his representative has recognized that his 
failure to cooperate in the development of this crucial 
medical evidence warrants denial of this claim (see VA 
Form 646, dated in October 2000).  In any event, the current 
unsatisfactory and incomplete evidentiary record is 
insufficient to establish that the appellant suffers from a 
chronic undiagnosed illness manifested by either nocturnal 
shortness of breath or complaints of fatigue and sleep 
disturbance.  Thus, these claims must be denied under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317  

The appellant sought treatment in 1993 for chest pains which 
were felt to be closely associated with an acute episode of 
pericarditis which he experienced at about the same time 
(see, e.g., VA outpatient treatment record, dated in August 
1993).  Like the pericarditis, these complaints have now 
resolved (see report of VA Gulf War guidelines examination, 
dated in May 1999), indicating that they did not represent 
chronic disability.  Once again, this claim does not qualify 
for consideration under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  

Finally, the appellant has also asserted a claim for 
compensation for an undiagnosed illness manifested by weight 
loss.  However, relevant evidence shows that, although his 
weight has fluctuated from time to time, he has not 
experienced a net loss of weight.  (See, e.g., report of May 
1999 VA Gulf War guidelines examination when his weight was 
149 pounds.)  Six years earlier, he was hospitalized at a VA 
facility in March 1993, and his weight was 145 pounds.  Then 
on June 1994 VA examination, he weighed 147 pounds, with a 
maximum reported weight of 150 pounds in the prior 12 months.  
Most recently, on another VA examination in March 2000, the 
appellant's weight exceeded 168 pounds.  Thus, in the absence 
of competent evidence of chronic weight loss, this claim must 
also be disallowed.  

Increased Rating for Traumatic Arthritis of the Lumbosacral 
Spine

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The U.S. Court of Appeals for 
Veterans Claims (the Court) has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  While a rating specialist 
should review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Since the current 
claim seeking increased rating for disabilities of the 
cervical and lumbosacral spines was received in August 1993, 
evidence dating from earlier than August 1992 is not 
particularly relevant.  See 38 C.F.R. § 3.400(o)(2) (2000).  

As pertinent to this appeal, traumatic arthritis of the 
lumbosacral spine is rated on the basis of the limitation of 
motion in the affected joints.  38 C.F.R. § 4.71a, Code 5010.  
In the absence of ankylosis (bony fixation) of the lumbar 
spine (38 C.F.R. § 4.71a, Code 5289), which the appellant does 
not demonstrate, the maximum rating provided by the Rating 
Schedule is 40 percent for his severe limitation of 
lumbosacral spine motion.  38 C.F.R. § 4.71a, Code 5292.  This 
is the factual basis for the current rating.  A rating of 
40 percent is also the maximum schedular evaluation provided 
for lumbosacral muscle strain.  38 C.F.R. § 4.71a, Code 5295.  

Although a narrowing of the intervertebral disc space at L5-S1 
was seen on x-ray studies made in connection with a VA 
examination in December 1998, the appellant does not manifest 
significant radicular symptoms of lumbosacral intervertebral 
disc syndrome (IDS), nor has any medical authority indicated 
that such a disability is related to service, rather than to 
natural disc degeneration resulting from the aging process.  
Accordingly, the appellant is currently receiving the maximum 
schedular disability rating for his service-connected 
traumatic arthritis of the lumbosacral spine.  Furthermore, 
since the maximum rating for limitation of motion of the 
lumbosacral spine is already in effect, and lumbosacral IDS is 
not service-connected, the additional rating factors set out 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) are inapplicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Increased Rating for Traumatic Arthritis of the Cervical 
Spine with Degenerative Disc Disease at C4-5

The Rating Schedule provides for a 20 percent rating for 
moderate limitation of motion of the cervical spine.  The 
maximum schedular rating provided by the Rating Schedule for 
limitation of motion (and traumatic arthritis) of the 
cervical spine is 30 percent.  38 C.F.R. § 4.71a, Code 5290.  

According to the report of a VA medical examination of the 
appellant in December 1998, the appellant has also developed 
degenerative disc disease at the C4-5 level which the 
examiner attributed to the initial injury in service.  The 
Rating Schedule provides for a 20 percent rating for a 
moderate intervertebral disc syndrome (IDS) with recurring 
attacks.  The next higher rating is the current 40 percent 
rating (effective from December 21, 1998) which contemplates 
severe, recurring attacks, with intermittent relief.  The 
maximum rating of 60 percent is only appropriate with 
competent medical evidence of pronounced disability, with 
persistent symptoms or neurological findings appropriate to 
the site of the diseased disc, with only intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

A review of the relevant medical evidence of record discloses 
that, on initial VA physical therapy evaluation on July 2, 
1993, it was reported that the appellant demonstrated only 
45% of normal flexion in his neck and 75% of normal 
extension.  In the previous month (see VA outpatient 
treatment report dated June 3, 1993), it had been reported 
that the range of motion in the cervical spine was grossly 
within normal limits, and prior reports were essentially 
similar.  The 45% limitation of cervical flexion, in 
particular, is consistent with a 20 percent rating for 
moderate limitation of motion.  Since the 20 percent 
schedular rating assigned this disability is currently 
effective from the date of claim (August 11, 1993), an 
earlier effective date of July 2, 1993 is warranted for this 
rating pursuant to 38 C.F.R. § 3.400(o)(2).  

Subsequent medical evidence continues to reflect no more than 
moderate limitation of cervical spine motion.  Thus, a full 
range of cervical spine motion was demonstrated on VA 
examination in April 1994.  On a subsequent VA examination in 
July 1994, the appellant demonstrated a full range of 
cervical spine motion, except for rotation, which was limited 
to 45 degrees bilaterally (instead of the normal full range 
of motion of 55 degrees).  Cervical spine flexion was limited 
to 20 degrees, extension to 15 degrees, lateral bending to 
30 degrees, bilaterally, and rotation was to 30 degrees, 
bilaterally, on VA examination in December 1998.  Next, in 
May 1999, he again demonstrated a full range of cervical 
spine motion on VA examination.  None of these findings are 
consistent with more than a 20 percent rating under Code 5290 
for limitation of cervical spine motion.  

A decreased sensation to pinprick in all areas of the left 
hand compared to the right hand due to symptomatic 
degenerative disc disease at the C4-C5 level was also noted 
on the July 1994 VA examination of the appellant, which is 
indicative of no more than moderate discogenic disability and 
consistent with no more than a 10 percent rating under 
Diagnostic Code 5293 for an IDS.  The assignment of two 
separate ratings for the service-connected neck disability 
under both Codes 5290 and 5293 is prohibited as the symptoms 
are overlapping, if not always identical.  See 38 C.F.R. 
§ 4.14 (2000); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); and VAOPGCPREC 36-97 (Dec. 12, 1997) (rating a spinal 
disability under both Code 5293 for IDS and under another 
code for limitation of motion would constitute pyramiding, 
the evaluation of identical manifestations of the same 
disability under two different diagnoses).  

The RO has determined that, as of the VA examination on 
December 21, 1998, the appellant has demonstrated symptoms of 
a severe cervical IDS, which is the factual basis for the 
current 40 percent rating.  The current record does not 
reflect any medical evidence of pronounced cervical IDS 
warranting assignment of a 60 percent rating under Code 5293.  
Thus, the appellant is not shown to be entitled to more than 
a 40 percent schedular rating for his neck disability, on and 
after December 21, 1998.  

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disabilities at 
issue, and they do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedule of standards.  Although the appellant's 
spine problems may have prevented him from continuing his 
former employment in such physically demanding occupations as 
a truck driver or large equipment operator (his complaints of 
fatigue are also implicated: see report of February 1993 VA 
examination), this is contemplated by the current schedular 
ratings (i.e., two 40 percent ratings), and he is not 
necessarily precluded from more sedentary forms of 
employment.  His alleged problems with employment in light 
maintenance work are attributed to causes other than his 
spinal disabilities (see p. 24 of May 1997 transcript).  
Thus, the requirements of 38 C.F.R. § 3.321 relating to 
referrals for extraschedular evaluations are not applicable 
here.  Although the Board may not assign an extraschedular 
rating in the first instance, Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), nothing precludes the Board from reaching a 
conclusion, even on its own, that the criteria for submission 
under 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4 , whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation.  


ORDER

Entitlement to a 20 percent schedular rating for the service-
connected cervical spine disability, effective July 2, 1993, 
is established; to this extent, the appeal is granted.  

Entitlement to service connection for the claimed undiagnosed 
illnesses is denied.  

Entitlement to a rating in excess of 40 percent for the 
service-connected disability of the lumbosacral spine is 
denied.  

Entitlement to a rating in excess of 20 percent for the 
service-connected cervical spine disability prior to December 
 21, 1998 is denied, except as specified above.  

Entitlement to a disability rating in excess of 40 percent 
for the service-connected cervical spine disability, on and 
after December 21, 1998, is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

